13 U.S. 102 (1815)
9 Cranch 102
THE SHIP RICHMOND,
v.
THE UNITED STATES.
Supreme Court of United States.
February 15, 1815.
February 22, 1815.
Absent... . TODD, J.
Absent ... TODD, J.
MARSHALL, Ch. J. delivered the opinion of the Court as follows:
The ship Richmond, an American registered vessel, sailed from Philadelphia in ballast, in December, 1809, with a clearance for New York, but proceeded to Portsmouth in Great Britain, where she arrived in 1810. She made two voyages to Amelia island in East Florida, during the second of which she was seized in St. Mary's river by gun-boat No. 62, January 14th, 1812, and libelled in the district Court of Georgia, for violating the act passed the 28th of June, 1809, for amending the non-intercourse *103 law. The Richmond was condemned in both the district and circuit Courts, and from their sentence the Claimants have appealed to this Court.
The Claimants contend,
1. That the vessel was not liable to forfeiture.
2. That the seizure was made within the territory of Spain, and that all proceedings founded thereon are void.
When the Richmond sailed from Philadelphia, commercial intercourse between the ports of Great Britain, and those of the United States, was permitted. But the act of the 28th of June. 1809, vol. 10, p. 13, enacts, that "no ship or vessel bound to a foreign port or place with "which commercial intercourse has been or may be thus "permitted, except, &c. shall be allowed to depart unless "the owner or owners, consignee or factor of such ship "or vessel shall, with the master, have given bond, with "one or more sureties, to the United States, in a sum "double the value of the vessel and cargo, that the vessel "shall not proceed to any port or place with which "commercial intercourse is not thus permitted, nor be "directly nor indirectly engaged during the voyage in "any trade with such port or place." If a vessel shall depart without having given such bond, the vessel with her cargo are declared to be wholly forfeited.
It is contended that this act does not apply to vessels departing from the United States to a permitted port in ballast.
The act is certainly not expressed with all the precision that could be wished. The case contemplated by the legislature most probably was that of a vessel sailing with a cargo; but there is reason to believe that a vessel departing in ballast also, was within the meaning and intent of the law. The bond is provided to prevent a breach of the existing restrictive laws by a vessel clearing out or sailing for a permitted port, but actually proceeding to a prohibited port. This might be done by a vessel with or without a cargo; and the condition of the bond would be violated, in its letter as well as spirit, by *104 the vessels sailing without the cargo to a prohibited port. The Court understands the law, then, directing a bond to be given in double the value of the vessel and cargo, to apply to the cargo if there be a cargo, but to the vessel only if there be no cargo.
The seizure of an American vessel within the territorial jurisdiction of a foreign power, is certainly an offence against that power, which must be adjusted between the two governments. This Court can take no cognizance of it; and the majority of the Court is of opinion that the law does not connect that trespass, if it be one, with the subsequent seizure by the civil authority, under the process of the District Court, so as to annul the proceedings of that Court against the vessel. One judge, who does not concur in this opinion, considers the testimony as sufficient to prove that the Richmond, when first seized by the gun-boat, was within the jurisdictional limits of the United States.
The sentence is affirmed with costs.